     Case: 1:19-cv-06230 Document #: 50 Filed: 10/21/20 Page 1 of 1 PageID #:322

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Daniel Valenzuela
                               Plaintiff,
v.                                               Case No.: 1:19−cv−06230
                                                 Honorable Sharon Johnson Coleman
O'Hare Towing Service
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 21, 2020:


       MINUTE entry before the Honorable Sunil R. Harjani: Plaintiff's Unopposed
Motion for extension of time [49] is granted. Plaintiff's settlement letter is now due by
11/5/2020. Defendant's settlement letter is due by 11/19/2020. Continued preliminary
settlement discussion previously set for 11/10/2020 is stricken and reset to 11/24/2020 at
10:00 a.m. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
